Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Patrick Daugherty on April 30, 2021.
Examiner has amended claims 1, 9 and 15 with approval from representative to recite the following:
Claim 1. (Currently amended) A computer-implemented method, comprising executing on a computer processor: 
driving a display device to display to a user a graphical user interface that comprises a button; in response to a selection of the button via a graphical user interface input and an input of job skill text data, generating a plurality of job skill description sentences as a function of a neural network linguistic model that is trained on a plurality of cataloged job descriptions that comprise the job skill text data, wherein the job skill description sentences comprise different pluralities of words that are generated to match a writing style of an industry type of the job skill text data input; 
training the neural network linguistic model to comprise a character level recurrent neural network (char-RNN) deep learning model with long short term memory (LSTM) that generates the plurality of job description sentences based on assigned ones of the job skills and a training corpus of the plurality of cataloged job descriptions; and 

Claim 3. (Cancelled)
Claim 9. (Currently amended)  A system, comprising: 
a processor; 
a computer readable memory in circuit communication with the processor; and ADP20180006_108226Page 3 of 16Application No. 16/006,941
Response to Office Action Dated: April 16, 2020a computer readable storage medium in circuit communication with the processor; 
wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and thereby: 
drives a display device in circuit communication with the processor to display to a user a graphical user interface that comprises a button; 
in response to a selection of the button via a graphical user interface input and an input of job skill text data, generates a plurality of job skill description sentences as a function of a neural network linguistic model that is trained on a plurality of cataloged job descriptions that comprise the job skill text data, wherein the job skill description sentences comprise different pluralities of words that are generated to match a writing style of an industry type of the job skill text data input; 
trains the neural network linguistic model to comprise a character level recurrent neural network (char-RNN) deep learning model with long short term memory (LSTM) that generates the plurality of job description sentences based on assigned ones of the job skills and a training corpus of the plurality of cataloged job descriptions; and 
displays the generated plurality of job description sentences as selectable icons within the graphical user interface displayed on the display device and rank ordered as a function of probability of match to the job skill text data input and as a function of acceptance ratios of each of the job skill description sentences for an attribute value of the plurality of cataloged job descriptions that is selected from an entity value and a department value.
Claim 11. (Cancelled)
Claim 15. (Currently amended) A computer program product, comprising: 
a computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, theADP20180006_108226Page 5 of 16Application No. 16/006,941 Response to Office Action Dated: April 16, 2020computer readable program code comprising instructions for execution by a processor that causes the processor to: 
drive a display device in circuit communication with the processor to display to a user a graphical user interface that comprises a button; 
in response to a selection of the button via a graphical user interface input and an input of job skill text data, generate a plurality of job skill description sentences as a function of a neural network linguistic model that is trained on a plurality of cataloged job 
train the neural network linguistic model to comprise a character level recurrent neural network (char-RNN) deep learning model with long short term memory (LSTM) that generates the plurality of job description sentences based on  and 
display the generated plurality of job description sentences as selectable icons within the graphical user interface displayed on the display device and rank ordered as a function of probability of match to the job skill text data input and as a function of acceptance ratios of each of the job skill description sentences for an attribute value of the plurality of cataloged job descriptions that is selected from an entity value and a department value.
Claim 17. (Cancelled)

Status of Claims
Claims 1, 9, and 15 have been newly amended per Examiner’s amendment.
Claims 3, 11, and 17 have been cancelled per Examiner’s amendment.
Claims 1-2, 4-6, 9-10, 12-13, 15-16, and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has claimed uniquely distinct features in the instant invention which are not found in the prior art, either singularly or in combination. 
The closest prior art of record is Fliess (US 2005/0021383) which discloses a system of generating one or more roles for a project or any other undertaking within an organization. This includes using a skill taxonomy and information from unstructured text to generate a role template, i.e. a role definition. However, Fliess does not disclose generating a plurality of sentences as a function of a neural network linguistic model that is trained on a plurality of cataloged job descriptions that comprise the job skill text data and displaying the plurality of job description sentences as selectable icons within the graphical user interface, and rank ordering as a function of probability of match to the job skill text data input as a function of acceptance ratios of each of the job skill description sentences.
The second closest reference Zhang (US 2019/0138645) teaches a system of using a machine learning model to create smart snippets of text to aid users in creating high quality online documents or forms such as job postings and resumes. 
The third closest reference Kao (US 2017/0300563) teaches a system of using training documents containing a plurality of text snippets to train a machine learning algorithm to score and label bodies of text such as job snippets. As well as, improve the quality of job snippets using a neural network.
The fourth closes reference Grover (US 2018/0173803) discloses a system of deep learning techniques to enhance the performance of job recommendations by determining the similarities in terminology used in a plurality of industries to determine keywords that most align with a specified desired industry.
The fifth closes reference Hogan (US 2019/0138637) discloses a system of a document assistant that helps a user build an online document using smart snippets, using a machine learning model training to improve the quality of job descriptions and resumes. 
 However, the prior art, either alone or in combination, does not teach or fairly suggest “generating a plurality of sentences as a function of a neural network linguistic model that is trained on a plurality of cataloged job descriptions that comprise the job skill text data; training the neural network linguistic model to comprise a character level recurrent neural network (char-RNN) deep learning model with long short term memory (LSTM) that generates the plurality of job description sentences based on the assigned job skills and a training corpus of the plurality of job descriptions.”  These features are claimed in all independent claims (Claims 1, 9, and 15). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Merhav (US 2017/0371957) Multi-dimensional job title logical models for social network members.
Snyder (US 2016/0350672) Using machine learning to predict outcomes for documents.
Sutskever, Ilya, James Martens, and Geoffrey E. Hinton. "Generating text with recurrent neural networks." ICML. 2011.
Van-Duyet, Le, Vo Minh Quan, and Dang Quang An. "Skill2vec: Machine learning approach for determining the relevant skills from job description." arXiv preprint arXiv:1707.09751 (2017).
Boselli, Roberto, et al. "Classifying online job advertisements through machine learning." Future Generation Computer Systems 86 (2018): 319-328.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/COREY RUSS/Examiner, Art Unit 3629 

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629